         Case 1:16-cv-10386-LTS Document 372 Filed 08/28/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                )
INTEGRATED COMMUNICATIONS &                     )
TECHNOLOGIES, INC. et al.,                      )
                                                )
        Plaintiffs,                             )
                                                )
v.                                              )       Civil No. 16-10386-LTS
                                                )
HEWLETT-PACKARD FINANCIAL                       )
SERVICES COMPANY et al.,                        )
                                                )
        Defendants.                             )
                                                )

                                               ORDER

                                           August 28, 2020

SOROKIN, J.

        The Court has established a firm trial date of May 3, 2021 for this matter. Doc. No. 312.

On August 13, 2020, the Court issued an Order requiring parties to file a status report by August

27, 2020 as to the further discovery and motion practice required in advance of trial. Doc. No.

369. Defendants complied, Doc. No. 371, and Plaintiffs did not. Plaintiffs failed to state their

own positions in the joint status report, failed to file their own separate status report, failed to

seek a continuance in the deadline established by the Court and failed to make any other filings

in response to or after the Court’s August 13, 2020 Order.

        Having reviewed Defendants’ submission, the Court sets the following deadlines:

 September 11, 2020                  Defendants shall propose a schedule for filing any necessary
                                     motions regarding (1) spoliation sanctions relating to
                                     Caroline Marafao Cheng’s alleged disposal of her computer
                                     during the relevant time period, and (2) discovery concerning
                                     Jade and Caroline Marafao Cheng’s green card application.
                                     Defendants shall also explain why they selected the date(s)
                                     they propose.

                                                    1
            Case 1:16-cv-10386-LTS Document 372 Filed 08/28/20 Page 2 of 3




                                     In addition, parties shall file a protocol to govern the taking
                                     of remote depositions.

    November 13, 2020                Deposition discovery shall conclude.
    (3 months from the Court’s
    August 13 Order)

    November 20, 2020                Parties shall file a further joint status report stating their joint
                                     or separate positions on any other dispositive motions,
                                     including partial summary judgment concerning Plaintiffs’
                                     conspiracy claims, indicating the nature of such motions and
                                     the briefing schedule(s) they propose.

    December 13, 2020                Plaintiffs shall disclose the reports of their damages expert(s).
    (4 months from the Court’s
    August 13 Order)

    January 13, 2021                 Defendants shall disclose the reports of their damages expert(s).
    (5 months from the Court’s
    August 13 Order)

    February 13, 2021                The parties shall have completed their depositions of all
    (6 months from the Court’s       damages expert(s).
    August 13 Order)

    March 19, 2021                   Pretrial filings will commence on a schedule to be set by the
    (45 days before trial)           Court at a later date.1

    May 3, 2021                      Trial shall commence.


          The parties may only take depositions authorized by the Court. As requested in their

status report, Defendants may take the following depositions:

                  a. Alexander Styller
                  b. Jade Cheng
                  c. Jason Yuyi
                  d. Cathy Yu
                  e. Caroline Marafao Cheng
                  f. Ryan Quinn
                  g. Alexander Pekar
                  h. One Shinto representative (identity to be determined)

1
    This schedule will include an opportunity to file motions in limine and Daubert motions.
                                                   2
         Case 1:16-cv-10386-LTS Document 372 Filed 08/28/20 Page 3 of 3




               i. One to Two iHub Solutions representative(s) (identities to be determined)
               j. Val Faybush
               k. Anatoly Grabkovksy (aka Tony Grabo)
               l. Marina Vasilyeva

Doc. No. 371 at 3.

        No other depositions are authorized. The Court has previously determined that written

discovery in this case has concluded. Doc. No. 369 at 1. There will be no further discovery

absent express prior authorization of the Court; such authorization is required for any and all

further discovery not identified in this Order, including notices requiring the production of

documents at a deposition.

                                                     SO ORDERED.


                                                      /s/ Leo T. Sorokin
                                                     Leo T. Sorokin
                                                     United States District Judge




                                                 3
